Citation Nr: 0116036	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to earlier effective date than November 16, 1993 
for the grant of service connection for ulcerative colitis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.  The current appeal is from a June 2000 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision 
establishing an effective date of November 16, 1993 for the 
grant of service connection for ulcerative colitis.  


FINDINGS OF FACT

1.  In January 1973, the Board of Veterans' Appeals (Board) 
denied service connection for ulcerative colitis.

2.  The RO denied service connection for ulcerative colitis 
in October 1975 and notified the veteran of his right to 
appeal it within one year thereof at that time.  The RO did 
not receive a timely appeal of that decision from the 
veteran.  

2.  Between then and November 16, 1993, an informal claim was 
received on October 25, 1993, was received.  

3.  On November 16, 1993, VA adjudicators received an 
informal claim to reopen.

4.  Subsequent to the receipt of that claim, in May 2000, the 
Board of Veterans' Appeals (Board) granted service connection 
for ulcerative colitis based upon non-service-record new and 
material evidence.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 25, 
1993 for the grant of service connection for ulcerative 
colitis have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.157, 3.400(q)(1)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

With respect to the issue on appeal, the Board concludes that 
VA's statutory duty to assist the veteran in the development 
of his claim has been satisfied.  There does not appear to be 
any other information, medical or lay, which was not 
previously provided to VA that is necessary to substantiate 
the claim and for which reasonable efforts to obtain it have 
not been made.  All obtainable necessary evidence appears to 
be of record, and the veteran is on notice of claimed service 
medical records which VA has been unable to obtain, and of 
the efforts which were made to obtain them.  It is reasonably 
certain that such records either do not exist or that further 
efforts to obtain them would be futile.  In reference to 
claimed records of treatment at Fort Ord from April to July 
1970, the RO made an attempt to obtain them in January 1998, 
without such records being produced, and there were previous 
attempts to obtain all service medical records.  His lay 
statements as to having diarrhea in service, moreover, were 
accepted as credible by the Board in its May 2000 decision.  
The veteran has been accorded the opportunity to present 
evidence and argument in support of his claim.  The veteran 
has been informed of the information necessary to complete 
the application, through the information provided to him by 
the RO in the correspondence it has sent him since it made 
its effective date decision.  Therefore, the Board finds that 
there will be no prejudice to the veteran in the Board 
deciding his claim without any further development.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board may proceed with a discussion of the matter at issue.

Factual background

In a VA Form 21-526, Veterans Application for Compensation or 
Pension, received in February 1971, the veteran claimed 
service connection for ulcerative colitis.  

Subsequently, a January 1973 Board decision denied service 
connection for ulcerative colitis.

In September 1975, the veteran applied to reopen with a lay 
statement from him recalling events in and shortly after 
service and expressing chagrin with the Board's January 1973 
decision.

An October 4, 1975 RO rating decision held that new and 
material evidence had not been received to reopen the claim 
for service connection for ulcerative colitis, and as such, 
it denied service connection for ulcerative colitis.  The 
veteran was informed of the RO's October 4, 1975 decision and 
of his right to appeal.  He was informed that he had not 
submitted new and material evidence, that no change in the 
prior determination was warranted, and that he needed to 
submit new and material evidence.  He was informed of the 
decision and how he could appeal.

In November 1975, a letter was received from the veteran's 
Congressman inquiring about VA's denial of the veteran's 
claim.  Attached to the inquiry was a letter from the veteran 
which he had written to his Congressman, describing events 
which took place in and after service, and indicating that 
VA's decisions had been unjust.  The veteran furnished his 
congressman duplicates of evidence considered by the RO in 
October 1975.

On October 25, 1993, the veteran went to a VA facility and 
sought out the help of a VA health care provider for 
psychiatric problems.  To process in for psychiatric 
treatment, the veteran filled out a questionnaire.  The 
questionnaire asked the veteran why he was interested in the 
PTSD program, and his answer in part was that it was because 
he wanted to reopen his claim for service connection for 
ulcerative colitis.  (This record was incorporated into the 
veteran's claims folder with other VA medical records, as a 
result of a November 1995 RO request for VA medical records.)

In a VA Form 21-4138 received at the RO on November 16, 1993, 
the veteran inquired, "Please tell me what I need to do to 
reopen my claim to establish s/c for ulcerative colitis."  
Also on that date, a VA treatment report indicated that the 
veteran wished to reopen his claim for service connection for 
ulcerative colitis.

A May 2000 Board of Veterans' Appeals (Board) decision held 
that the RO's October 1975 rating decision denying service 
connection for ulcerative colitis was final, and that 
evidence received subsequent to that October 1975 rating 
decision was new and material evidence.  The Board's May 2000 
decision indicates that the evidence the Board found to be 
new and material evidence was a January 1996 VA examination 
report.  The Board's May 2000 decision also found that the 
January 1996 VA examination report, when viewed in light of 
the evidence previously considered, established service 
connection.  

In a June 2000 rating decision, the RO assigned a November 
16, 1993 effective date for the grant of service connection 
for ulcerative colitis, noting the Board's May 2000 decision 
and finding that on November 16, 1993, the veteran filed a 
reopened claim for service connection for ulcerative colitis.

In August 2000, the veteran filed a notice of disagreement 
with the RO's assignment of a November 16, 1993 effective 
date for the grant of service connection for ulcerative 
colitis.  In doing so, he asserted that his claim would have 
been granted at some time between February 1971 and September 
1975 if VA had provided all reasonable assistance to him in 
the prosecution of his claim, and developed all sources from 
which information could be solicited.  Namely, VA should have 
obtained an examination of the veteran in 1975 pursuant to 
38 C.F.R. § 3.326 (1976).  Moreover, it should have 
considered the doctrine of reasonable doubt at 
38 C.F.R. § 3.102 (1976).

In December 2000, the veteran filed a substantive appeal.  He 
stated that he had attempted to appeal the RO's October 1975 
decision by appearing in person at the RO in October 1975 and 
then by writing to his Congressman in November 1975, but that 
the VA adjudication officer cut off his attempts.  He 
asserted that VA's failure to help him locate five witnesses 
in 1975 to verify his statement as to the effect a Captain's 
death had had on his health during his military service was a 
breach of VA's duty to assist and caused the claim to be 
denied.  He stated that he applied to reopen in 1993.  

Analysis

In 1973, the Board denied service connection for ulcerative 
colitis.  That decision is final.  The RO denied service 
connection for ulcerative colitis in October 1975.  Since the 
veteran did not file a notice of disagreement with the RO 
within one year thereof, that decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2000). 

The veteran now in essence asserts, however, that the RO's 
October 1975 decision was flawed and should not be accorded 
the status of a final decision.

The veteran's first assertion is one whereby he argues that 
since the RO did not help him locate two individuals in 1975, 
and VA had a regulation which required it to extend 
reasonable assistance to him and to develop information from 
all sources, the 1975 rating decision was flawed.  However, 
an alleged breach of the duty to assist which would have 
resulted in no more than an incomplete record does not amount 
to a fatally flawed decision or a grave procedural error.  
Caffrey v. Brown, 6 Vet.App. 377, 383-84 (1994); Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

The veteran also asserts that the RO decision was flawed 
because it failed to examine the veteran as allegedly was 
required by 38 C.F.R. § 3.326 (1976) before its October 1975 
decision.  Once again, an alleged breach of the duty to 
assist can not constitute a fatally flawed decision or a 
grave procedural error.  Moreover, VA did not have a duty to 
examine the veteran before its October 1975 adjudication 
because the evidence did not create a reasonable probability 
of a valid claim.  A reasonable probability of a valid claim 
had to be indicated before an examination was warranted in 
1975.  38 C.F.R. § 3.326(a) (1976).  "Reasonable 
probability" could be concluded by the facts of the 
situation in 1975, including medical and lay evidence.  
38 C.F.R. § 3.326(b) (1976).  

The veteran had not submitted any medical or lay evidence 
showing that it was reasonably probable that his ulcerative 
colitis was related to service.  Moreover, the Court has held 
that failure to examine a claimant can only result in an 
incomplete record, and not an incorrect record, and as such, 
the failure to examine the veteran could not have resulted in 
a fatally flawed decision or a grave procedural error.  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  See also 
Hazan v. Brown, 9 Vet. App. 445 (1996); Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999) (addressing 38 C.F.R. § 3.327).

The veteran also argues that the RO rating decision was 
flawed because the RO violated 38 C.F.R. § 3.102 (1976) in 
1975.  However, an argument that the facts could have been 
weighed or evaluated differently is not proof that a decision 
was wrong.  Fugo v. Brown, 6 Vet.App. 40, 44 (1993); Russell 
v. Principi, 3 Vet.App. 310 (1992). 

As such, the veteran has not established that the October 
1975 RO rating decision was fatally flawed or that the 
decision should not be accorded finality.  

Given the finality of the October 1975 RO rating decision, 
the Board must look to documents in the claims folder 
following it to determine whether they constitute claims to 
reopen or otherwise permit an earlier effective date than 
November 16, 1993.  

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.  Such informal claim must identify the benefit sought.  
Once one formal claim has been filed, an informal claim is 
sufficient to attempt to reopen.  38 C.F.R. § 3.155.  The 
veteran had already filed a formal claim in February 1971.

The first communication following the October 1975 RO rating 
decision is the November 1975 letter from the Congressman, 
with enclosures.  That communication did not constitute an 
informal claim.  An informal claim can be submitted by a 
Congressman.  38 C.F.R. § 3.155 (2000).  However, the Board 
concludes that the evidence shows that what was received from 
the veteran's Congressman was not an informal claim.  
Instead, it was an inquiry into VA's disposition of the 
veteran's claim.  It did not indicate an intent to apply for 
service connection for ulcerative colitis.  Therefore, it did 
not fit the definition of an informal claim.  
38 C.F.R. § 3.155.

Next, the VA medical record questionnaire which the veteran 
filled out to process in for treatment of psychiatric 
disability on October 25, 1993.  It is unclear if the person 
reviewing the document was authorized to receive a claim.  
However, our records reflect that the person was a VA 
employee.  The October record is not a mere treatment record.  
It is a clear document, delivered to a person within VA, that 
states an intent to file a claim for service connection.

Pursuant to the provisions of 38 C.F.R. § 3.400(q)(1)(ii), 
when the basis for granting a claim is new and material 
evidence other than service department records, and when that 
new and material evidence is received after a prior final 
decision, the effective date is to be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  

Since the new and material evidence was a January 1996 VA 
examination report and thus it fits outside of the special 
category of service department records, and since it was 
received after the expiration of the period within which to 
appeal the RO's October 1975 decision, the effective date for 
the grant of service connection may be no earlier than the 
later of the date of the receipt of the new claim or the date 
entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii).  

To the extent that he argues that he was talked out of filing 
an appeal, his assertion is not supported.  He was informed 
of the method of filing an appeal and he did not comply with 
that mechanism.

The veteran's claim, to reopen, was received on October 25, 
1993.  Therefore an effective date earlier than that can not 
be granted.  We specifically note that the facts presented in 
Hazan are not applicable to this case.  Unlike Hazan, there 
had been no ongoing claim or appeal in the year prior to the 
successful claim.


ORDER

An earlier effective date of October 25, 1993 for the grant 
of service connection for ulcerative colitis is granted.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

